Per Curiam.
The plot, as returned under the warrant to lay down pretensions of the parties, being under the hand and seal of the surveyor and sheriff, may be made use of as an exhibit to the jury as explanatory of the lines in the title deeds of the respective parties, if the surveyor who delineated the same is prevented from attending by indisposition. As to the landmarks, the plots are not to be considered as evidence of them, but regular proof must be exhibited for the purpose of establishing them.
The plot admitted in evidence.
Note. The counsel for the defendant prayed a bill of exceptions, which was granted.